            Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
SERVICE EMPLOYEES INTERNATIONAL               )
UNION NATIONAL INDUSTRY                       )
PENSION FUND,                                 )
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )
                                              )
and                                           )
                                              )
STEPHEN ABRECHT, RODERICK S. BASHIR, )
APRUL VERRETT, CHRISTOPHER BOUVIER, )           Case No: 1:19-cv-2924
THOMAS LAMARTINA, EDWARD J. MANKO, )
JOHN J. SHERIDAN, FRANK A. MAXSON,            )
LAPHONZA BUTLER, DAVID HUERTA                 )
TRUSTEES OF THE SERVICE EMPLOYEES             )
INTERNATIONAL UNION NATIONAL                  )  Additional Required Service under
INDUSTRY PENSION FUND,                        )  29 U.S.C. § 1132(h) to:
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )  U.S. Department of Labor
                                              )  Attn: Assistant Solicitor
                                  Plaintiffs, )    for Plan Benefits Security
                                              )  200 Constitution Ave., N.W.
v.                                            )  Washington, DC 20210
                                              )
JEWISH SENIOR LIVING GROUP d/b/a              )  U.S. Department of Treasury
HEBREW HOME FOR THE AGED, DISABLED )             Attn: Secretary of the Treasury
302 Silver Avenue                             )  1500 Pennsylvania Avenue, NW
San Francisco, CA 94112                       )  Washington, D.C. 20220
                                              )
                                  Defendant.  )
__________________________________________)


  COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
    LIQUIDATED DAMAGES, AUDIT FEES, ATTORNEY’S FEES AND COSTS

                             Introduction, Jurisdiction and Venue

       1.       This is a civil action brought by an employee benefit plan, and by the Trustees of

an employee benefit plan, pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the Employee
                                                 1
             Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 2 of 10




Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3),

(d)(1), (g)(2) and 1145 and Section 301(a) of the Labor Management Relations Act of 1947, as

amended (“LMRA”), 29 U.S.C. § 185(a), to collect unpaid collectively bargained contributions,

interest, liquidated damages, and audit fees owed by the Defendant.

        2.       Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction

also lies under 28 U.S.C. § 1331.

        3.       Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Service Employees International Union National Industry Pension Fund is administered in this

District.

        4.       Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

complaint will be served upon the Secretary of Labor and the Secretary of the Treasury by

certified mail on or about the date of filing.

                                                 Parties

        5.       Plaintiff Service Employees International Union National Industry Pension Fund

(“SEIU Pension Fund”) is an employee pension benefit plan within the meaning of Sections 3(2),

(3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of

Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the

purpose of providing pension benefits to eligible employees. The SEIU Pension Fund is and at

all times material herein has been, a jointly administered trust fund established pursuant to

Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The SEIU Pension Fund is administered

at 1800 Massachusetts Avenue NW, Suite 301, Washington, DC 20036.
                                                    2
            Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 3 of 10




       6.       Plaintiff Trustees of the SEIU Pension Fund, Stephen Abrecht, Roderick S.

Bashir, April Verrett, Christopher Bouvier, Thomas LaMartina, Edward J. Manko, John J.

Sheridan, Frank A. Maxson, Laphonza Butler, and David Huerta are the duly authorized Trustees

of the SEIU Pension Fund whose duty it is to administer the SEIU Pension Fund for the benefit

of the participants and beneficiaries of the SEIU Pension Fund. Plaintiff Trustees are fiduciaries

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are authorized

and empowered to maintain this action.

       7.       Defendant Jewish Senior Living Group d/b/a Hebrew Home for the Aged,

Disabled (“Jewish Senior Living”) is an “employer in an industry affecting commerce” as

defined in Sections 3(5), (9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), and (12),

and Section 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§ 152(2), (6), and (7).

       8.       Upon information and belief, Defendant Jewish Senior Living is a corporation

incorporated in the state of California, with a mailing address of 302 Silver Avenue, San

Francisco, California 94112.

                                     Factual Background

       9.       At all relevant times, Service Employees International Union United Healthcare

Workers’ West, CTW, CLC (“the Union”) has been the exclusive bargaining representative for

all housekeeper, food service, laundry, maintenance, chauffeur, gardener, licensed vocational

nurse, and certified nursing assistant employees employed by Defendant.

       10.      At all relevant times, Jewish Senior Living was party to a collective bargaining

agreement with the Union. Jewish Senior Living entered into a collective bargaining agreement

(“2007 CBA”) effective for the period of July 1, 2007 through June 30, 2010. A true, correct and
                                                3
          Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 4 of 10




complete copy of the 2007 CBA is attached as Plaintiffs’ Exhibit 1. Jewish Senior Living entered

into a successor collective bargaining agreement (“2010 CBA”) with the Union on July 1, 2010

effective through July 1, 2013. A true, correct and complete copy of the 2010 CBA is attached as

Plaintiffs’ Exhibit 2. Pursuant to Article I, Section 2 of the 2010 CBA, the agreement

automatically renewed each year unless terminated or modified by written notice by either party.

Ex. 1, Art. I, Sec. 2.

        11.     Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, employers who are

obligated to make contributions to a multi-employer employee benefit plan must do so in

accordance with the terms of the applicable collective bargaining agreement. Here, the 2007 and

2010 CBAs state that the “Employer agrees to make periodic contributions on behalf of eligible

employees covered by this Collective Bargaining Agreement to the Service Employees

International Union National Industry Pension Fund.” Exs. 1 & 2, Art. X, Sec. 1. Pursuant to the

2007 CBA, Defendant was obligated to remit contributions to the SEIU Pension Fund for its

covered employees at a rate of $0.50. Ex. 1, Art. X, Sec 3. Pursuant to the 2010 CBA, Defendant

was obligated to remit contributions at rate of $0.50 per compensated hour beginning July 1,

2010. This rate increased to $0.55 per hour as of July 1, 2011. Ex. 2, Art. X, Sec. 3.

        12.     Pursuant to the 2007 and 2010CBAs, Jewish Senior Living “agree[d] to be bound

by the provisions of the Agreement and Declaration of Trust establishing the Fund, as it may,

from time to time, be amended, and by all the resolutions and rules adopted by the Trustees

pursuant to the powers delegated to them by that Agreement, including collection policies,

receipt of which is hereby acknowledged.” Exs. 1 & 2, Art. X, Sec. 4. A true and correct copy of

the Trust Agreement is attached as Plaintiffs’ Exhibit 3. Pursuant to Section 5.1(22) of the Trust
                                                 4
          Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 5 of 10




Agreement, the Trustees are empowered to create and enforce a collection policy for the

assessment of unpaid and delinquent contributions. See Exhibit 3 at Section 5.1(22).

Accordingly, Defendant is obligated to remit contributions to the SEIU Pension Fund in

accordance with the collection policies adopted by the Trustees. A true and correct copy of the

Statement of Policy for Collection of Delinquent Contributions (“Collection Policy”) is attached

as Plaintiffs’ Exhibit 4.

        13.     At all relevant times, Section 3.1 of the SEIU Pension Fund’s Trust Agreement

provides that an employer must submit complete remittance reports to the SEIU Pension Fund

with the employer’s contributions. The remittance report must contain the names of each covered

employee and the number of compensable hours for each employee during the reporting month.

Ex. 3, Sec. 3.1.

        14.     Section 5 of SEIU Pension Fund’s Trust Agreement and Section 4 of the

Collections Policy both provide that the SEIU Pension Fund may audit any contributing

employer for the purpose of ensuring that such employer has remitted the appropriate amount of

contributions to the Pension Fund. Ex. 3, Sec. 5; Ex. 4, Sec. 4.

        15.     Section 3.2 of the Trust Agreement and Section 5 of the Collection Policy provide

that an employer delinquent in its contribution obligations to the SEIU Pension Fund and the

subject of a collection lawsuit is liable for interest at the rate of ten percent (10%) per annum,

liquidated damages at the greater of the interest on the delinquent contributions or twenty percent

(20%) of the delinquent contributions after the commencement of legal action, and attorneys’

fees and costs. Ex. 3, Sec. 3.2; Ex. 4, Sec. 5.

        16.     Pursuant to the Pension Protection Act of 2006, 29 U.S.C. § 1085 (“PPA”), the
                                                  5
          Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 6 of 10




SEIU Pension Fund was determined to be in critical status for the plan years beginning January

1, 2009, January 1, 2010, January 1, 2011, January 1, 2012, January 1, 2013, January 1, 2014,

January 1, 2015, January 1, 2016, and January 1, 2017. Participating employers in the Fund were

notified of this status via letters sent April 30, 2009, April 30, 2010, April 30, 2011, April 30,

2012, April 30, 2013, April 28, 2014, April 28, 2015, April 28, 2016 and April 28, 2017. Copies

of these letters are attached as Plaintiffs’ Exhibit 5.

        17.     For plans in critical status, the PPA requires that all contributing employers pay to

the plan a surcharge to help correct its financial situation. The amount of the surcharge is equal

to a percentage of the amount an employer is otherwise required to contribute to the plan. For the

SEIU Pension Fund, a five percent (5%) surcharge was applicable in the initial critical year

(2009), and a ten percent (10%) surcharge was applicable in 2010 and for each succeeding plan

year thereafter in which the plan is in critical status, until the bargaining parties agree to a

Collective Bargaining Agreement that implements the supplemental contribution schedules in the

Rehabilitation Plan adopted by the SEIU Pension Fund or the Default Schedule is imposed on

the participating employer. Participating employers were notified of the Rehabilitation Plan

adopted by the SEIU Pension Fund in November 2009. A copy of this letter is attached as

Plaintiffs’ Exhibit 6.

        18.     Defendant is obligated to remit supplemental contributions according the

Preferred Schedule pursuant to the Fund’s Rehabilitation Act.

        19.     During the period of January 2010 through December 2011 Defendant has failed

to remit certain contractually required contributions and has failed to pay certain interest charges,

liquidated damages, and supplemental contributions due under the PPA to the SEIU Pension
                                                   6
          Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 7 of 10




Fund.

                        COUNT I – Amounts Owed Pursuant to Audit

        20.    Plaintiffs reallege and incorporate Paragraphs 1 through 19.

        21.    This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

        22.    Defendant is obligated, pursuant to the 2007 and 2010 CBAs, to provide

contributions to the SEIU Pension Fund on behalf of its covered employees. Defendant has

failed and refused to fulfill its contractual obligations for owed contributions, resulting interest

and liquidated damages, and PPA supplemental contributions, as demonstrated by a payroll audit

conducted on Defendant by the SEIU Pension Fund for the calendar years 2010 through 2011

and later revised. The audit, as revised, revealed that Defendant owes contributions, interest, and

liquidated damages to the SEIU Pension Fund. While contributions remain unpaid, interest

continues to accrue on these delinquent contributions and audit fees have been assessed pursuant

to the Fund’s governing documents. A copy of the initial 2010-2011 Audit is attached as

Plaintiffs’ Exhibit 7. A copy of the revised 2010-2011 Audit is attached as Plaintiffs’ Exhibit 8.

        23.    The initial 2010-2011 Audit revealed that Defendant owes $86,058.29 in

contributions, $60,748.36 in interest through June 18, 2017, $4,756.26 in liquidated damages,

$2,066.75 in audit testing fess, $9,031.09 in supplemental contributions, and $1,715.90 in

surcharges to the SEIU Pension Fund for the calendar years 2010 through 2011. Ex. 8. The audit

also found an overpayment of $358.70. Id. Jewish Senior Living owed a total of $164,017.95

pursuant to the 2010-2011 Audit, with additional interest accruing from June 18, 2017 at a rate of

$26.06 per day. Id.
                                                 7
           Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 8 of 10




         24.   Upon Jewish Senior Living’s request and after extended correspondence between

the parties including the submission of additional information by Defendant, a revised 2010-

2011 revealed that Defendant owes $60,744.08 in contributions, $52,699.61 in interest through

June 16, 2019, $3,253.52 in liquidated damages, $2,066.75 in audit testing fees, and $7,722.05 in

supplemental contributions, and $514.36 in surcharge contributions to the SEIU Pension Fund

for the calendar years 2010 through 2011. Ex. 8. Jewish Senior Living owes a total of

$127,000.37 pursuant to the revised 2010-2011 Audit. Id. Interest continues to accrue from June

16, 2019 at a rate of $17.83 per day. Id. Therefore, through September 27, 2019, Jewish Senior

Living owes an additional $1,818.66 in interest.

         25.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendant, including reasonable attorneys’ fees and court

costs.

         26.   Prior to commencing this lawsuit, the SEIU Pension Fund sent multiple emails

and a letter both electronically and by mail and also left multiple voice messages with the

Defendant in efforts to obtain the outstanding amounts due from the Defendant. Defendant

continues to refuse to make payment on the amounts due. There is little prospect that, lacking

judicial compulsion, Defendant will satisfy its obligations to the SEIU Pension Fund, and pay the

delinquent and unpaid contributions, liquidated damages, interest, and audit testing fees due to

the SEIU Pension Fund

         27.   Defendant’s continued failure to pay the amounts due have caused irreparable

harm to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s
                                                   8
            Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 9 of 10




failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.

       WHEREFORE, Plaintiffs respectfully request that the Court:

       1.       Declare that Defendant is delinquent in remitting owed contributions, interest,

liquidated damages, and PPA surcharges to the SEIU Pension Fund pursuant to the Collective

Bargaining Agreements;

       2.       Enter judgment in the amount of $127,000.37 pursuant to the revised audit

conducted for the calendar years 2010 through 2011 plus additional interest accrued through the

date of judgment;

       3.       Enter judgment for Plaintiffs’ attorneys’ fees and costs, as required by the

Collective Bargaining Agreement, the Trust Agreement and Section 502(g) of ERISA;

       4.       Retain jurisdiction of this case pending compliance with its Orders; and,

       5.       Grant such relief as the Court may deem appropriate.




                                              Respectfully submitted,


                                                     Mary W. Thuell
                                              Mary W. Thuell (Bar No. 1017279)
                                              Mooney, Green, Saindon, Murphy & Welch, P.C.
                                              1920 L Street, NW, Suite 400
                                              Washington, D.C. 20036
                                              (202) 783-0010
                                              (202) 783-6088 Facsimile
                                              mthuell@mooneygreen.com
                                              Counsel for the Plaintiffs

Dated: September 30, 2019
                                                 9
         Case 1:19-cv-02924-JDB Document 1 Filed 09/30/19 Page 10 of 10




                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 30th day of September, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR CONTRIBUTIONS, INTEREST, LIQUIDATED
DAMAGES, AUDIT TESTING FEES, ATTORNEYS FEES, AND COSTS was served via
certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                      ______/s/ Mary W. Thuell_______




                                                10
